Citation Nr: 0109356	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-10 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of pulmonary sarcoidosis.

(The issue of entitlement to reimbursement for payment or 
reimbursement for the cost of unauthorized medical services 
associated with the veteran's unauthorized travel expenses 
incurred from Advanced Patient Transportation on December 23, 
1998 is the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1954 
to September 1955.  

The Board of Veterans' Appeals (Board) observes that in a 
November 1996 rating decision, the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim for a compensable evaluation for 
pulmonary sarcoidosis.  Following notification of the denial 
of the increased evaluation, the veteran filed a notice of 
disagreement in November 1996 and a Statement of the Case was 
issued in November 1996.  The veteran requested and was 
scheduled for a personal hearing in May 1997.  In an April 
1997 statement, the veteran canceled his hearing, but 
indicated that his disability had worsened and that he was 
entitled to compensation for such.  The Board finds that this 
document may be accepted as a timely substantive appeal under 
the provisions of 38 C.F.R. §§ 20.202 and 20.302 (2000).  
Accordingly, although the issue was not certified by the RO, 
the Board accepts jurisdiction of this issue.

The Board notes that the veteran, in an October 1996 
statement, indicated that he was totally disabled and unable 
to work.  This appears to be either a claim for a permanent 
and total rating for pension purposes or a claim for a total 
rating for individual unemployability.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.
 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the record does not contain VA or private medical records 
showing treatment of the veteran's sarcoidosis after 
September 1996.  However, evidence of record indicates that 
the veteran has received additional medical treatment since 
that time.  Moreover, there is no indication that the veteran 
has been afforded a recent VA examination to determine the 
nature and extent of his respiratory disability.  VA's duty 
to assist a claimant includes obtaining medical records and 
an examination and opinion in order to determine the nature 
and extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).
  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
for his pulmonary disability since 
September 1996.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of the veteran's 
service-connected pulmonary sarcoidosis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All special 
studies and tests should be performed. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




